In re Dorsey, Wilmer et al.; Dorsey, Editha; Dorsey, Rodney; Dorsey, Damon; Dorsey, Derwin; Dorsey, Tyrone; — Plaintiffs); Applying for Supervisory and/or Remedial Writs, Parish of W. Baton Rouge, 18th Judicial District Court Div. D, No. 1023830; to the Court of Appeal, First Circuit, No. 99 CW 2412.
Granted. Judgment of the court of appeal is vacated, and the judgment of the district court denying defendant’s motion to dismiss is reinstated. Case remanded to the district court for further proceedings.